               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


JAMES PRESNELL,                     )
                                    )
                  Plaintiff,        )
                                    )
     v.                             )        1:20CV234
                                    )
SNAP-ON SECURECORP., INC.,          )
                                    )
                                    )
                  Defendant.        )


                     MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before the court is a Motion to Dismiss filed by

Defendant Snap-On Securecorp., Inc. (“Snap-On” or “Defendant”),

(Doc. 7), and a Motion to Strike, (Doc. 14). Plaintiff James

Presnell (“Plaintiff” or “Presnell”) has opposed both motions.

(Docs. 12, 17.)

      Plaintiff filed a Complaint, (Doc. 4), alleging that the

failure of Defendant’s product – a hammer – caused him serious

injury. Defendant filed a Motion to Dismiss, (Doc. 7), and

Plaintiff filed a late response, (Doc. 12). Defendant replied,

(Doc. 16). Defendant then filed a Motion to Strike Plaintiff’s

response. (Doc. 14.) This case is ripe for consideration.




    Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 1 of 14
I.   ANALYSIS

     A.     Motion to Strike

     Under Fed. R. Civ. P. 6, a court may extend the time

deadline “on motion made after the time has expired if the party

failed to act because of excusable neglect.” Fed. R. Civ. P.

6(b)(1)(B). After Defendant filed its Motion to Dismiss on

March 18, 2020, (Doc. 7), Plaintiff had until April 8, 2020, to

file a timely response. See LR 7.3(f). Without notice to the

court or to opposing counsel, Plaintiff failed to file a

response within this deadline. Plaintiff instead filed a

response twenty days after the deadline had passed, on April 28,

2020. (Pl.’s Resp. to Def.’s Mot. to Dismiss (“Pl.’s Resp. (Doc.

12).) Plaintiff now cites both the COVID-19 pandemic and

technical problems as the reasons for this improper delay. (Doc.

17 at 2.) However, while this delay is unacceptable and an

extension of time should have been sought, this court will not

strike the response under LR 7.3(k). Plaintiff’s neglect can be

excused given the extenuating circumstances and the fact that no

substantial hardship has been demonstrably created by the delay.

Defendant ultimately agrees that “it would seem appropriate

under the circumstances to consider Plaintiff’s Response.” (Doc.

18 at 2.)



                                   -2-



     Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 2 of 14
     This court will decline to strike Plaintiff’s response, and

as a result, Defendant’s Motion to Dismiss is not uncontested.

This court will therefore evaluate the merits of the Motion to

Dismiss.

     B.    Defendant’s Motion to Dismiss

     The complaint was filed in state court and subsequently

removed to this court. (Doc. 1.) Jurisdiction is based upon 28

U.S.C. § 1332, diversity of citizenship. (Id. at 2.) The Federal

Rules of Civil Procedure apply to a civil action removed from

state court. Fed. R. Civ. P. 81(c)(1).

     A federal court exercising diversity jurisdiction
     should not apply a state law or rule if (1) a Federal
     Rule of Civil Procedure “answer[s] the same question”
     as the state law or rule and (2) the Federal Rule does
     not violate the Rules Enabling Act. Shady Grove
     Orthopedic Associates, P.A. v. Allstate Insurance Co.,
     559 U.S. 393, 398–99 (2010) (majority opinion) (citing
     Hanna v. Plumer, 380 U.S. 460, 463–64 (1965)).

Platinum Press, Inc. v. Douros-Hawk, Civil Action No. 3:18-CV-

00458-GCM, 2018 WL 6435331, at *2 (W.D.N.C. Dec. 7, 2018).

Although Plaintiff’s response to Defendant’s motion to dismiss

recognizes the familiar Twombly standard described hereinafter,

(see Pl.’s Resp. (Doc. 12) at 3), Plaintiff also appears to rely

upon the now abrogated “no set of facts” standard recognized in

Conley v. Gibson, 355 U.S. 41, 45-46 (1957). (See id. at 2 n.1.)

That standard has been abrogated, Bell Atl. Corp. v. Twombly,


                                  -3-



    Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 3 of 14
550 U.S. 544, 563 (2007), and replaced by a requirement that a

complaint “contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). As a result,

Plaintiff’s reliance upon a state case addressing the state

standard for granting a motion to dismiss is not applicable

here. (See Pl.’s Resp. (Doc. 12) at 3.) To be facially

plausible, a claim must “plead[] factual content that allows the

court to draw the reasonable inference that the defendant is

liable” and must demonstrate “more than a sheer possibility that

a defendant has acted unlawfully.” Iqbal, 556 U.S. at 678

(citing Twombly, 550 U.S. at 556-57). When ruling on a motion to

dismiss, a court must accept the complaint’s factual allegations

as true. Id. Further, “the complaint, including all reasonable

inferences therefrom, [is] liberally construed in the

plaintiff’s favor.” Estate of Williams-Moore v. All. One

Receivables Mgmt., Inc., 335 F. Supp. 2d 636, 646 (M.D.N.C.

2004) (citation omitted).

     Nevertheless, sufficient factual allegations must “raise a

right to relief above the speculative level” so as to “nudge[]

the[] claims across the line from conceivable to plausible.”

Twombly, 500 U.S. at 555, 570; see Iqbal, 556 U.S. at 680. A

                                  -4-



    Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 4 of 14
court cannot “ignore a clear failure in the pleadings to allege

any facts which set forth a claim.” Estate of Williams-Moore,

335 F. Supp. 2d at 646. Consequently, even given the deferential

standard allocated to pleadings at the motion to dismiss stage,

a court will not accept mere legal conclusions as true and

“[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, [will] not suffice.”

Iqbal, 556 U.S. at 678.

     The complaint alleges few facts: Plaintiff purchased a

Snap-On Ball Peen Hammer from Snap-On Tools. (Complaint

(“Compl.”) (Doc. 4) ¶ 4.) Plaintiff alleges that Defendant is

“in the business of designing, assembling, promoting, marketing,

manufacturing, testing, distributing, supplying, and/or selling”

hammers. (Id. ¶ 3.) Plaintiff identifies the hammer as a “Ball

Peen Soft Grip Dead Blow Hammer,” (id. ¶ 4), but what that is,

how it is used, what it is used for, and how Plaintiff was using

it are not described in the Complaint. The Complaint alleges

only two relevant plausible facts: Plaintiff purchased the

hammer and the head broke while he was using it for some




                                  -5-



    Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 5 of 14
purpose. 1 As Plaintiff was using the hammer, “[a] metal chunk of

the Hammer head broke off as he struck an object and became

lodged in the Plaintiff’s right forearm.” (Id. ¶ 5.) This caused

Plaintiff to sustain “serious and permanent injuries to his

arm.” (Id. ¶ 15.) The Complaint does not allege what Plaintiff

was hitting with the hammer, or how he was using the hammer. The

Complaint does not allege any theory of how or why the hammer

was defective. While Plaintiff frames his Complaint as

containing two counts under N.C. Gen. Stat. 99B-1, he sets out

no less than eighteen distinction theories of liability, none of

which are accompanied by facts tailored to their elements. (See

Compl. (Doc. 4).)

          1.    Factual Insufficiency

     Plaintiff presents a wide variety of potential allegations,

most of which are alleged in a conclusory manner without a

single supporting factual allegation. For example, Plaintiff


     1 A ball-peen hammer is defined as “a hammer having a
hemispherical peen at one end of its head,” as distinct from,
for example, a claw hammer. Ball-peen hammer, Merriam-Webster
Dictionary, available at https://www.merriam-webster.com/
dictionary/ball-peen%20hammer. The Snap-On Tools website has a
description of “Application Information” describing intended
uses of what appears to be the hammer at issue. https://shop.
snapon.com/product/Dead-Blow-Ball-Peen/32-oz-Ball-Peen-Soft-
Grip-Dead-Blow-Hammer-(Red)/HBBD32 (last visited Mar. 30, 2021).
This fact is not considered in this motion, but it is only
offered to explain why this court points out these particular
factual issues.

                                  -6-



    Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 6 of 14
alleges Defendant was “failing to incorporate an alternative and

safer design,” yet does not allege an alternative design that

would have been preferable, or even reference a single fact

about the hammer’s existing design. (Compl. (Doc. 4) ¶ 14.)

Plaintiff alleges Defendant was “failing to properly . . . test

the product” without any factual allegation about the existence

or extent of Defendant’s testing. (Id.) Plaintiff alleges

Defendant was “failing to adequately warn users, employers, and

others” and was “negligently and carelessly designing,

manufacturing, distributing, supplying and/or selling the

product without adequate instructions,” yet does not explain

whether any warning was present, and if so, how it was

inadequate. (Id.) Nor does Plaintiff allege what instructions,

if any, were included. Plaintiff also claims that Defendant was

“failing to design. . . the product in accordance with

applicable government and industry statutes,” yet does not even

bother to allege which “applicable government and industry

statutes” the hammer failed to meet. (Id.)

     For the claims centering around negligence, including all

of Count 1, Plaintiff is required to plausibly allege facts to

meet each of the elements of a negligence claim. “As with other

negligence actions, the essential elements of a products

liability action based upon negligence are (1) duty, (2) breach,

                                  -7-



    Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 7 of 14
(3) causation, and (4) damages.” Crews v. W.A. Brown & Son,

Inc., 106 N.C. App. 324, 329, 416 S.E.2d 924, 928 (1992).

Plaintiff’s injury alone is not enough to establish negligence.

“Ordinarily, no inference of negligence arises from the mere

fact of accident or injury.” Jolley v. Gen. Motors Corp., 55

N.C. App. 383, 385, 285 S.E.2d 301, 303 (1982). And Plaintiff

has provided no facts to indicate what duty Defendant owed or

how Defendant’s particular actions with respect to the hammer

led to Plaintiff’s injury.

     Alleging negligent design requires alleging what was wrong

with the design. “Plausible allegations that [Defendant]

negligently breached a duty to design the [product] would

necessarily include allegations regarding what the flaw in the

[product’s] design was that rendered the [product] unreasonably

unsafe, thereby pleading how [Defendant’s] design amounted to

negligence.” Markel Am. Ins. Co. v. XDS, LLC, Case No. 7:20-cv-

00075-M, 2020 WL 4938435, at *4 n.5 (E.D.N.C. Aug. 24, 2020).

The court in Markel found that the plaintiff had merely alleged

that the defendant built a product which later failed, and

therefore the case could not proceed to discovery, as the

complaint was entirely “based upon a post-hoc-ergo-propter-hoc

theory of causation, which requires an unreasonable inference

that courts uniformly reject.” Id. at *5. Where the court is

                                  -8-



    Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 8 of 14
“left entirely to speculate as to what [the defendant] might

have done or not done while building the [product] that

Plaintiff believes breached a duty,” the claim at issue is too

speculative to pass the pleading stage. Id. at *4. Plaintiff in

this case has not even alleged with particularity what problem

caused the hammer to break. See Fields v. Jobar Int’l, Inc.,

Civil Action No. 3:14CV50-HEH, 2014 WL 1513289, at *3 (E.D. Va.

Apr. 16, 2014) (“It is impossible for this Court to determine

whether or not Plaintiff states a plausible claim for negligent

design without some disclosure in the pleading of the alleged

defect or deficiency . . . .”); Corwin v. Connecticut Valley

Arms, Inc., 74 F. Supp. 3d 883, 889 (N.D. Ill. 2014)

(“Plaintiff’s complaint presents no factual allegations that

detail how the bullet was defective in causing increased barrel

pressures — whether because of the bullet’s physical properties,

its inherent design, or otherwise. An assertion that the bullet

was ‘defective,’ without any factual elaboration, is

insufficient . . . .”) (footnote omitted).

     The same logic applies in manufacturing defect claims as in

design defect claims. For example, in Williams v. Smith &

Nephew, Inc., the plaintiffs’ complaint stated that the product

at issue had a “different hardness in metal and a variance in

other metallurgical properties that caused or allowed it to

                                  -9-



    Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 9 of 14
break down sooner” than it should have, without including

information about “the specific material composition and

hardness requirements of the metal used.” 123 F. Supp. 3d 733,

747 (D. Md. 2015). The court found this claim was “too

speculative” and the plaintiffs “must add sufficiently specific

factual allegations to make their claim plausible.” Id. Among

Plaintiff’s conclusory allegations is the contention that

Defendant failed “to incorporate an alternative and safer design

and/or other guards or devices.” (Compl. (Doc. 4) ¶ 14.) Yet

Plaintiff provides no evidence, or even suggestion, of what

alternative hammer design might have been safer or more

appropriate.

     Of course, absent further discovery, Plaintiff cannot be

expected to have amassed a litany of factual details about the

hammer’s design and construction. Yet the details missing from

Plaintiff’s complaint are not merely those that must be

unearthed through discovery. For example, he alleges claims such

as inadequate warnings and instructions without alleging what,

if any, warnings or instructions he received. (Id.) He alleges

Defendant has failed to comply with government or industry

standards without even indicating which standards he might be

implicating. (Id.)



                                 -10-



   Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 10 of 14
          2.   Lack of Particularity Regarding Legal Claims

     Moreover, Plaintiff’s complaint also fails to clearly

allege what kind of legal claims will be pursued against

Defendant. As Defendant asks:

     Is Plaintiff alleging a design defect? Is he alleging
     a manufacturing defect? Is he alleging a defect in the
     construction or assembly of the hammer? Does Plaintiff
     allege that the warnings provided were insufficient or
     that the product contained no warnings at all? Does
     Plaintiff contend the subject hammer failed to comply
     with certain government and industry standards? If so,
     which standards? Based on the face of the Complaint,
     the answers to these most basic questions are totally
     unclear.

(Def.’s Mem. in Supp. of Mot. to Dismiss (“Def.’s Br.”) (Doc. 8)

at 7.) Plaintiff has not specified whether he believes this was

a design defect, a manufacturing defect, or some other problem –

in fact, Plaintiff has not even identified whether Defendant is

the manufacturer, designer, or merely the distributor of the

product. Plaintiff’s brief notes that it is “likely” there was a

failure to warn, highlighting the speculative nature of

Plaintiff’s complaint. (Pl.’s Resp. (Doc. 12) at 4.)        Moreover,

Plaintiff agrees outright that he does not know whether the

hammer was “negligently and defectively designed” or

“negligently manufactured,” and states his intention to use

discovery as a time to “identify” whether any of these claims

exist. (Id.)


                                 -11-



   Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 11 of 14
       A complaint cannot be a mere guess at the existence of some

yet-unknown claims: “[a] complaint need not contain detailed

factual recitations, but must provide the defendant ‘fair notice

of what the claim is and the grounds upon which it rests.’”

Allen v. Ted Wire, No. 1:19cv689, 2020 WL 4586722, at *3

(M.D.N.C. Aug. 10, 2020) (quoting Twombly, 550 U.S. at 555).

Here, Plaintiff has provided no notice of what claim(s) he

intends to pursue, and in fact admits he does not know what

claim(s) he intends to pursue – merely alleging some

unidentified problem exists at some point in the hammer’s

design, production, or distribution. He instead lists every

imaginable claim in the hopes of finding something during

discovery that might fit. Though Plaintiff is free to file a new

complaint stating concrete theories of liability, he cannot use

the legal process as a fishing expedition without any chosen

theory of liability.

II.    CONCLUSION

       For the reasons set forth herein, this court finds

Defendant’s Motion to Strike, (Doc. 14), should be denied,

Defendant’s Motion to Dismiss, (Doc. 7), should be granted, and

Plaintiff’s Complaint, (Doc. 4), be dismissed. Notwithstanding

these findings, this court recognizes that some additional facts

omitted from the Complaint are likely readily available to

                                    -12-



      Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 12 of 14
Plaintiff. Those facts may have been omitted as a result of

improper reliance upon a complaint filed pursuant to state court

pleading rules. (See Pl.’s Resp. (Doc. 12) at 3.) As a result,

this court will defer entry of a judgment on this order for a

period of twenty days. Plaintiff may consider whether the

complaint is subject to amendment. Leave to amend a complaint

can be allowed, even after judgment is entered. Katyle v. Penn

Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011).

Generally, a party seeking leave to amend a complaint need not

file a supporting brief under the local rules but “must state

good cause” for the amendment. LR 7.3(j). However, here, if

Plaintiff seeks leave to amend, this court will require

Plaintiff to file a separate brief stating in detail good cause

and why leave to amend should be allowed. If Plaintiff does not

seek leave to amend, a judgment will be entered pursuant to this

order.

     IT IS THEREFORE ORDERED that Defendant’s motion to dismiss,

(Doc. 7), is GRANTED and that this matter is DISMISSED. This

court defers entry of judgment on this Memorandum Opinion and

Order for a period of 20 days to allow Plaintiff’s consideration

of the matter set forth herein. Should Plaintiff seek to amend

the complaint, IT IS ORDERED that Plaintiff shall file a motion

and supporting brief along with the proposed amended complaint

                                 -13-



   Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 13 of 14
explaining good cause and reasons why the motion to amend should

be allowed.

     IT IS FURTHER ORDERED that Defendant’s Motion to Strike,

(Doc. 14), is DENIED.

     This the 31st day of March, 2021.



                                 __________________________________
                                    United States District Judge




                                 -14-



   Case 1:20-cv-00234-WO-LPA Document 19 Filed 03/31/21 Page 14 of 14
